Exhibit 10.04



 

AMENDMENT NO 1 TO LOAN AGREEMENT

 

EFFECTIVE DATE: August 24, 2018       PARTIES: Borrower: Amyris, Inc., a
Delaware corporation (“Amyris”) and Amyris Fuels, LLC, a Delaware limited
liability company (“Fuels”)         Lender: GACP Finance Co., LLC., a Delaware
limited liability company



 

RECITALS

 

A.       Lender has extended credit (the “Loan”) to Borrower in the original
principal amount of Thirty-Six Million Dollars ($36,000,000) pursuant to that
certain Loan and Security Agreement, dated as of June 29, 2018, as modified by
that certain First Modification Agreement, effective as of June 29, 2018 (the
“Loan Agreement”), each by and among by Borrower, each “Subsidiary Guarantor”
party thereto, the several banks and other financial institutions or entities
from time to time parties thereto (collectively, referred to as “Lender”) and
GACP Finance Co., LLC., a Delaware limited liability company, in its capacity as
administrative agent for itself and the Lender (in such capacity, the “Agent”).

 

B.       Borrower and Lender desire to make a technical amendment to the
definition of Borrowing Base in the Loan Agreement.

 

C.       The term “Loan Documents” and each other capitalized term used but not
defined herein has the meaning given to such term in the Loan Agreement.

 

AGREEMENT

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Borrower and Lender agree as follows:

 

1.       Amendment to Loan Agreement. Effective as of the Effective Date hereof,
the Loan Agreement is modified as follows:

 

1.1       Section 1.1 of the Loan Agreement is hereby amended by deleting the
definition of “Borrowing Base” in its entirety and replacing it with the
following:

 

“Borrowing Base” means, at any time, with respect to Borrower, the sum of (i)
all Cash and Cash Equivalents in one or more Deposit Accounts located in the
United States and subject to an Account Control Agreement in favor of Agent
provided that no Account Control Agreement shall be required to be in place
until the seventh day after the Closing Date, plus (ii) the outstanding
principal amount of all Eligible Accounts Receivable, plus (iii) the current net
book value of Eligible Property, Plant and Equipment, plus (iv) the product of
0.25 and the then-current appraised value of all Intellectual Property, provided
that for the first ninety (90) after the Closing Date, the Intellectual Property
shall be deemed to have an appraised value of $100,000,000 and thereafter until
there shall be an appraised value for the Intellectual Property the Intellectual
Property shall be deemed to

have an appraised value of $0.00; provided further that the sum of the foregoing
clauses (i) through (iii) shall not equal to an amount less than the greater of
(a) 75.0% of the then outstanding Term Loan principal balance and (b)
$25,000,000.

 







 

1.2       Exhibit F to the Loan Agreement is hereby amended by deleting such
Exhibit in its entirety and replacing it with Exhibit F hereto.

 

1.3       Each reference in the Loan Documents to the Loan Agreement is a
reference to such document as modified herein.

 

2.        Representations and Warranties. Borrower represents and warrants to
Lender:

 

2.1       No Event of Default under any of the Loan Documents as modified
herein, nor any event, that, with the giving of notice or the passage of time or
both, would be an Event of Default under the Loan Documents as modified herein
has occurred and is continuing.

 

2.2       There has been no material adverse change in the financial condition
of Borrower or any other person whose financial statement has been delivered to
Lender in connection with the Loan from the most recent financial statement
received by Lender.

 

2.3       The Loan Documents as modified herein are the legal, valid, and
binding obligation of Borrower, enforceable against Borrower in accordance with
their terms, except as such enforceability may be limited by bankruptcy,
insolvency, moratorium, reorganization, or similar laws or by equitable
principals of general application.

 

3.       Miscellaneous.

 

3.1       Before this Amendment becomes binding on Lender, Lender shall have
received, in form and substance satisfactory to Lender, in Lender’s sole and
absolute discretion, fully executed, and if requested by Lender, acknowledged
originals of this Amendment.

 

3.2       The Loan Documents are ratified and affirmed by Borrower and remain in
full force and effect as modified herein. Any property or rights to or interests
in property granted as security in the Loan Documents remain as security for the
Loan and the obligations of Borrower in the Loan Documents.

 

3.3       The Loan Documents as modified herein contain the entire understanding
and agreement of Borrower and Lender in respect of the Loan and supersede all
prior representations, warranties, agreements, arrangements, and understandings
with respect thereto. No provision of the Loan Documents as modified herein may
be changed, discharged, supplemented, terminated, or waived except in a writing
signed by Lender and Borrower.

 

3.4       Except as specifically provided in this Amendment, no implied consent
involving any of the matters set forth in this Amendment or otherwise shall be
inferred or implied by Lender’s execution of this Amendment or any other action
of Lender. Lender’s execution of this Amendment shall not constitute a waiver,
either express or implied, of the requirement that any further waiver with
respect to or modification of the Loan or of the Loan Documents shall require
the express written approval of Lender, as further set forth in the Loan
Documents.

 



-2-



 

Lender’s execution of this Amendment shall not constitute a waiver of any of the
rights and remedies that Lender may have against Borrower, or of any of Lender’s
rights and remedies arising out of the Loan Documents and such rights and
remedies are hereby expressly reserved.

 

3.5       In consideration of the agreements of Lender set forth in this
Amendment, Borrower, and all of their respective heirs, personal
representatives, predecessors, successors and assigns (individually and
collectively, the “Releasors”), hereby fully, finally, and forever release and
discharge Lender and its successors, assigns, directors, officers, employees,
agents, and representatives from any and all actions, causes of action, claims,
debts, demands, liabilities, obligations, and suits of whatever kind or nature,
in law or equity, the Releasors or any of them have, whether known or unknown,
in respect of the Loan Documents arising from events occurring prior to the date
hereof.

 

3.1       This Amendment shall be governed by the laws of the State of
California, excluding conflict of laws principles that would cause the
application of laws of any other jurisdiction.

 

3.2       The Loan Documents as modified herein are binding upon, and inure to
the benefit of, Borrower and Lender and their respective successors and assigns.

 

3.3       This Amendment may be executed in one or more counterparts, each of
which is deemed an original and all of which together constitute one and the
same document. Signature pages may be detached from the counterparts and
attached to a single copy of this Amendment to physically form one document.

 

 

 

 

 

[SIGNATURE PAGE FOLLOWS]

 



-3-



 

DATED as of the date first above stated.

 

 

  “Borrower”             AMYRIS, INC.             By: /s/ Kathleen Valiasek    
Name:       Title: CFO  

 

  AMYRIS FUELS, LLC, a Delaware limited     Liability company             By:
/s/ Kathleen Valiasek     Name:       Title:  CFO  

 

  GACP FINANCE CO., LLC., a Delaware limited     Liability company            
By:     Name:     Title:  

 



 

 

 

 

[Signature Page to Amendment No. 1 to Loan Agreement]

 







 

DATED as of the date first above stated.

 

 



  “Borrower”             AMYRIS, INC.             By:       Name:       Title:  
 

 

  AMYRIS FUELS, LLC, a Delaware limited   Liability company             By:    
  Name:       Title:    



 



  GACP FINANCE CO., LLC., a Delaware limited   Liability company             By:
/s/ John Ahn     Name: John Ahn     Title: President  



 

 

 

 

 

[Signature Page to Amendment No. 1 to Loan Agreement]

 







 

EXHIBIT F

 

BORROWING BASE CERTIFICATE

 

GACP Finance Co., LLC (as “Agent”)

11100 Santa Monica Blvd., Suite 800

Los Angeles, CA 90025

 

Reference is made to that certain Loan and Security Agreement dated June 29,
2018 and all ancillary documents entered into in connection with such Loan and
Security Agreement all as may be amended from time to time, (hereinafter
referred to collectively as the “Loan Agreement”) by and among GACP Finance Co.,
LLC (the “Agent”), the several banks and other financial institutions or
entities from time to time party thereto (collectively, the “Lender”) and GACP
Finance Co., LLC, as agent for the Lender (the “Agent”) and Amyris, Inc. (the
“Company”) and each of its Subsidiaries that has delivered a Joinder Agreement
(together with the Company, collectively, the “Borrower”). All capitalized terms
not defined herein shall have the same meaning as defined in the Loan Agreement.

 

The undersigned is an Officer of the Company, knowledgeable of all Company
financial matters, and is authorized to provide certification of information
regarding the Company; hereby certifies the “Borrowing Base” as calculated in
accordance with the terms and conditions of the Loan Agreement is equal to the
sum of the following:

 

(i) eligible Cash and Cash Equivalents:

 

$______________  

(ii) principal amount of all Eligible Accounts Receivable (listed an Exhibit A
hereto):

 

 

$_______________

 

(iii) net book value of Eligible Property, Plant and Equipment:

 

 

$_________________

 

sum of clauses (i), (ii) and (iii):

 

  $_________________

(iv) 0.25 x the current appraised Intellectual Property value:

 

 

$_________________

 

Total:

 

  $_________________

Is the sum of clauses (i), (ii) and (iii) less

than the greater of (a) 75.0% of the then

outstanding Term Loan principal balance

and (b) $25,000,000:

 

 

 

____ Yes (complies) ____ No

 

I further certify that to the best of my knowledge the accounts receivable set
forth on Exhibit A hereto constitute Eligible Accounts Receivable within the
meaning set forth in the Loan Agreement and the amounts set forth with respect
to each constitutes the current outstanding principal balance.

 







 





  Very Truly Yours,           AMYRIS, INC.             By:       Name:      
Title:    

 

 

 

 

 

 



